The facts are stated in the opinion.
BY THE COURT
This action is brought to enjoin the collection of an .assessment of $1444.31 on plaintiff’s property for the paving of a street in Toledo.
It is contended that the assessment is utterly void because the legislation for the paving describes the improvement as being on Miami Street between Navarre Avenue and Utah Stret, while Miami Street does *471not extendi entriely to Utah Street but does extend to within two short blocks of that street. Miami Street runs into First Street, extending in nearly the same direction as First Street, and plaintiff’s lot is on the latter street. The legislation described the improvement as extending from Navarre Avenue to Utah Street, and the termini are correct and, if controlling, would include plaintiff’s lot.
This court is of the’ opinion that the assessment was not void; that the abutting land owners were bound to take notice of the fact that the contemplated improvement extended .from Navarre Avenue to Utah Street, and the abutting property of individual owners between those streets was assessed.
The plaintiff had full knowledge that the Improvement was being made and delayed bringing the action until after it Was entirely completed and his property was receiving the resulting benefits.
The evidence shows that the decisions in Bashore vs. Brown, Treasurer, 108 Oh St 18 and Cuyahoga Falls vs. Beck, et al., 110 Oh St 82, do not apply to this case and the plaintiff is entitled to such an abatement of the' assessment as will make the amount thereof not in excess of the benefits to his property. Under the evidence in this case teh court is of the opinion that the assessment is excessive and invalid as to all above the amount of $900.00, and all ■ in excess of said sum will be abated.
Lloyd, Richards and Williams, JJ, concur.